DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo, WO2018/110413, in view of Weinreich et al, US2009/0209699.
The examiner notes that Kubo, US2019/0309145, has been used as an equivalent English translation of WO2018/110413 for the preparation of this action.
Kubo discloses the production of a pneumatic tire comprising a tread, wherein said tread comprises a rubber composition comprising a rubber component and 0.1 to 10 phr sulfur (for claim 1) (abstract; ¶0038, 0040, 0041). Said rubber component comprises 80 to 100% by mass (for claim 1) of a hydrogenated aromatic vinyl/conjugated diene copolymer rubber characterized by a weight average molecular weight of 300,000 or more (for claim 1) and a hydrogenation ratio of the conjugated diene moiety of 80 mol% or more (for claim 1) (0016, 0023, 0024, 0026). The tread of the prior art pneumatic tire therefore corresponds to claimed rubber member (A) (for claim 1).
Kubo is silent regarding the production of a tire wherein a second component in contact with the first component as the claimed composition and the overall sulfur content of the first and second components is at least 0.7 vol%.
Weinreich discloses a rubber composition used in the production of the shoulder component of a pneumatic tire (¶0047), wherein said rubber composition comprises a rubber component and 0.4 to 4 phr sulfur (for claim 1) (abstract; ¶0011-0017, 0046). Said rubber component is preferably a styrene/butadiene rubber (¶0025), corresponding to the claimed diene rubber (for claim 1). The shoulder of Weinreich therefore corresponds to claimed rubber component (B) (for claim 1). Weinreich does not require the use of a blend of rubbers and thus teaches the use of a rubber component that is 100% styrene/butadiene rubber (for claim 2). Weinreich teaches that the rubber composition of US2009/0209699 is characterized by improved processing properties and optimized abrasion characteristics (¶0011).
Kubo and Weinreich are both directed towards the same field of endeavor-i.e., the production of pneumatic tires. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to modify the tire of Kubo by using the rubber composition of Weinreich in the production of the shoulder portion, in order to obtain a tire wherein the shoulders are characterized by the improved properties taught by Weinreich. Said modification would result in the production of a tire comprising a tread comprising the composition of Kubo, and shoulder comprising the composition of Weinreich, corresponding to claimed rubber components (A) and (B) in contact with one another, respectively (for claim 1).
Regarding the claimed sulfur content: It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955 (MPEP § 2144.05).
The prior art renders obvious the production of a tire comprising a tread and shoulder comprising sulfur in amounts that overlap the amounts used in the production of the claimed invention. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to prepare a tire characterized by the claimed sulfur content (for claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765    

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765